United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2146
                                   ___________

Jimmy Jay Michalek,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of South Dakota.
Daryl Miner, Sheriff of Tripp County, *
South Dakota; Donald Manger, Sheriff *          [UNPUBLISHED]
of Lyman County, South Dakota,        *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: July 30, 2003
                             Filed: August 5, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      South Dakota inmate Jimmy Jay Michalek appeals from the district court’s*
preservice dismissal without prejudice of Michalek's civil complaint. Having
reviewed the record de novo, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam), we conclude the district court properly dismissed the complaint. We
also note the district court's without-prejudice dismissal permits Michalek to refile


      *
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
his suit against the individual jailers involved in allegedly ignoring his medical needs
after he exhausts any available administrative remedies. Accordingly, we affirm. See
8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-